DETAILED ACTION
	In Reply filed on 24 February 2021, claims 1-2, 4-11, and 13-16 are pending. Claims 1, 4, 6, 9-11, and 14-16 are currently amended. Claims 3 and 12 are canceled, and no claims are newly added. Claims 1-2, 4-11, and 13-16 are considered in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in United Kingdom on 14 May 2018. It is noted, however, that applicant has not filed a certified copy of the GB1807823.8 application as required by 37 CFR 1.55.

Claim Objections
Claims 8-10 are objected to because of the following informalities: 
Claim 8 recites the limitation “between pixel arrays of the screens,” and the underlying term “pixel arrays” should be corrected to “the pixel arrays” 
Claim 9 recites the limitation “adjacent a respective respective pixel array of each screen” in lines 3-4, and one of the repetitive “respective” should be deleted. 
Claim 10 recites “screen assembly” (lines 9-10). The term should be corrected to “the screen assembly.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation “each screen comprises an emissive pixel array …… and wherein the pixel array of each screen is surrounded by a border in which pixels are absent” in lines 7-9 (claim 1) and lines 6-8 (claim 10), and the limitation renders the claims unclear. It is unclear whether the “border” in which pixels are absent surrounds (1) the pixel array (as literally interpreted), or (2) each screen (as disclosed in the Instant Specification, page10 lines 1-3, FIGURE 1A; also see 2nd paragraph of page 7 in Remarks on 02/24/2021). Here, the claim recites that each screen “comprises” an emissive pixel array so that the screen may have more than an emissive pixel array, for example, a plurality of the emissive pixel arrays, and thus in this case, a border between each pixel array, including a border surrounding each pixel, can be interpreted as the border in which pixels are absent. On the other hand, it seems that the Applicant intended the latter. For the purpose of examination, either of these interpretations would read on. It is suggested to amend the limitation as intended.   
Claim 4 recites the limitation “each screen comprises a pixel array surrounded by a border in which pixels are absent,” and it is unclear whether the underlying terms “a pixel array” and “a border” are the same as or different from “an emissive pixel array” (claim 1 line 7; also the same as “the pixel array” in claim 1 line 8) and “a border” (claim 1 line 9), respectively or not. For the purpose of examination, the underlying terms would be interpreted either the same as or different from the corresponding antecedents (see the below, the 112(d) rejection of claim 4).
Claims 9 and 16 recite the limitation “a bundle of optical fibers with a narrow end” in line 2, and the underlying term “narrow” a relative term which renders the claim indefinite. The term “narrow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the term would be interpreted without meaning.
Claim 16 recites the limitation “the tapered fiber optic plate has a bundle of optical fibers with a narrow end adjacent a respective, and the control mechanism……” which renders the claim unclear because the underlying phrase is incomplete. For the purpose of examination, the phrase would be interpreted as “the respective pixel arrays of the screens” or one with a similar meaning.  
Appropriate corrections or clarification are required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 fails to further limit the subject matter of the claim 1, or failing to include all the limitations of the claim 1, as the claim 1 already recites “each screen comprises an emissive pixel array …… and wherein the pixel array of each screen is surrounded by a border in which pixels are absent” in lines 7-9 (also see the above, the 112(b) rejection of claim 4).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 10-11, and 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20160297146 A1, hereinafter Wu) in view of Wong et al. (US 20040179088 A1, hereinafter Wong) and Chin et al. (US 20190200467 A1, hereinafter Chin). 
Regarding claim 1, claim 1 recites the limitation “a screen assembly having an arrangement of screens …… to simultaneously build a plurality of 3D printed objects” in this apparatus claim (lines 4-6), and the limitation relates to intended use, in particular “simultaneously build for a plurality of 3D objects” and fails to require structure other than “a screen assembly having an arrangement of screens.” The underlying term would be interpreted as “build a 3D printed object.”
Wu teaches a 3D printer comprising: 
a vat (material tank 2) for liquid photopolymer (liquid resin 13) (¶ [0055]; FIGURE 6); 
a print platform (printing platform 5) for extending into the vat; 
a screen (pixel panel 8) for providing an exposure of patterned electromagnetic radiation for selectively polymerizing successive layers of photopolymer to build a 3D printed object on the print platform (¶ [0012], ¶ [0055], ¶ [0057]; FIGURE 6);
a control mechanism (controller 15) for controlling the separation of the print platform and the screen parallel to a build direction (¶ [0059]; FIGURE 6). 
Wu also teaches that the screen (pixel panel 8) comprises an emissive pixel (9) array for emitting the patterned electromagnetic radiation (¶ [0048]: the image to be printed is formed through the light transmissive pixel units 9 of the pixel panel 8, and light emitted from the backlight source 7 passes through the light transmissive pixel units 9 and irradiates onto the printing material to cure the irradiated printing material; [0006]: the pixel panel 8 includes a plurality of pixel units 9 arranged in an array and a plurality of switching elements in one-to-one correspondence with the plurality of pixel units, and the switch element is used to control the corresponding pixel unit to be light transmissive or non-light-transmissive, so as to enable the pixel panel to display an image to be printed; FIGURE 6). Here, the pixel units form an emissive pixel array because the pixel units emit transmissive light through the pixels as the respective switching elements are on. Wu further teaches that the pixel array (i.e., any plurality of pixel units 9) of the screen (pixel panel 8) is surrounded by a border (shading region 10) in which pixels (9) are absent (¶ [0051]; FIGURES 4 and 5).
Although Wu teaches a screen and that the screen is controlled as recited in claim 1 (see above paragraphs), Wu does not specifically teach that the 3D printer includes (1) a screen “assembly” having an arrangement of screens and the assembly is controlled as recited, and (2) (the pixel array of) each screen is surrounded by a border in which pixels are absent (see the above, 112(b) rejection of claim 1).
	Wong teaches an apparatus and method for printing images from a digital image source onto a photosensitive medium using one or more two-dimensional light-emissive arrays, and takes advantages of improved throughput, and improved capabilities for increased image size (¶ [0014]). As an embodiment of multiple-array printing, a pair of two-dimensional emissive arrays (51a, 51b) or a 2-by-2 matrix of emissive arrays (51a, 51b, 51c, 51d), each emissive array is driven with image data and simultaneously prints respective images on a frame (¶ [0063], ¶ [0066]; FIGURES 4 and 8).   
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the 3D printer of Wu to include an assembly of a plurality of screens incorporated with backlight sources as taught by Wong, in order to improve throughput and capability for printing increased image size (Wong: ¶ [0014]), by controlling the separation of the print platform and the screen assembly in the same manner of the control mechanism of one assembly (Wu: ¶ [0059]). 
Although Wu in view of Wong teaches that each screen (emissive pixel array) of the screen assembly are separated from each other (Wong: FIGURES 4, 6, 8), modified Wu does not explicitly teach that (the pixel array of) each screen is surrounded by a border in which pixels are absent.   
Chin teaches a multi-panel display device including plural individual display devices that are adjoined to form a single large-scale image output device, and more particularly, to a multi-panel display device displaying continuous image junction areas of individual display devices (abstract, ¶ [0002]). Chin also teaches that each of the individual display panel or display devices constituting such a multi-panel display device includes a central active area in which an image is displayed and a non-active area which is disposed around the active area and in which an image is not displayed, the non-active area has a frame shape with a constant width to surround an edge of the display panel, and such non-active area is referred to as a bezel area (¶ [0005]). The non-active area or the bezel area is an indispensable part that includes gate driving circuit, a data driving circuit, and various signals lines for driving the display panel (¶ [0005]). As an example, a multi-panel display device 100 is formed by adjoining plural individual display device 200 in the junction areas 300 (¶ [0082]; FIGURE 1). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention when a plurality of screens of modified Wu are assembled to make a screen assembly (i.e., a multi-panel display), each screen would be indispensably surrounded by an non-active area (i.e., a border in which pixels are absent) as taught by Chin to include gate driving circuit, a data driving circuit, and various signals lines for driving the display panel (Chin: ¶ [0005]). 
Regarding claim 10, Wu in view of Wong and Chin teaches all the claimed limitations of lines 1-10 (see the above, regarding claim 1), and Wu further teaches that: 
wherein the control mechanism is configured to control the relative position of the print platform and the screen perpendicular to the build direction (¶ [0059]: the 3D printer further comprises a controller 15 connected with the connecting member 14, the backlight source 7 and the pixel panel 8, respectively, and used for controlling up and down of the connecting member 14, on and off of the backlight source 7, and on and off of each switching element in the pixel panel 8 to control the corresponding pixel unit 9 to be light transmissive or non-light-transmissive, thereby displaying the image (i.e., a plurality of exposures of respectively patterned electromagnetic radiation) to be printed); and
wherein the control mechanism is configured to provide a plurality of exposures of respectively patterned electromagnetic radiation for each layer, each exposure having a different relative position of the print platform and the screen perpendicular to the build direction (¶ [0017]-¶ [0029], ¶ [0057], ¶ [0059]).
Thus, modified Wu teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claims 2 and 11, Wu teaches that the screen (pixel panel 8) comprises a visual display screen (¶ [0050]: the pixel panel 8 may be any one of a liquid crystal panel, a micro electro mechanical (MEM) panel and an electrochromic panel) and the printer is provided with a light source (backlight source 7; ¶ [0055], FIGURE 6) for emitting the patterned electromagnetic radiation, which is patterned by selective transmission through the visual display screen (¶ [0057]: the pixel panel 8 displays an image corresponding to the single-layer structure and exposes the printing material 13 between the lower surface of the printing platform 5 and the upper surface of the bottom of the material tank 2, so as to form the first single-layer structure, and thereafter, the printing platform 5 rises by a distance a such that one layer of printing material 13 with a thickness of a is formed between the first single-layer structure and the upper surface of the bottom of the material tank 2, and at this time, the pixel panel 8 displays an image corresponding to a second single-layer structure and performs exposure so as to form the second single-layer structure, and the above process is repeated until the printing is completed; ¶ [0062]: step 2, inputting data for a current printing image to switching elements of the pixel panel 8, and controlling the corresponding pixel units 9 to be light transmissive or non-light-transmissive by the switching elements, so as to enable the pixel panel 8 to display the current printing image; ¶ [0063]: step 3: exposing the printing material 13 by the backlight source 7 and the pixel panel 8 to obtain a single-layer structure corresponding to the current printing image).
Regarding claim 4, Wu teaches that each screen (pixel panel 8) comprises a pixel array (any array of pixels 9) surrounded by a border (shading region 10) in which pixels (pixel unit 9) are absent (¶ [0051]; FIGURES 4 and 5).
Regarding claims 5 and 13, Wu in view of Wong and Chin teaches that the vat (material tank 2) has a vat base (bottom of the material tank 2) that is substantially transparent to the electromagnetic radiation (Wu: ¶ [0003]: a material tank 2 through which light having a certain wavelength can pass, i.e., transparent to the certain electromagnetic radiation) and the screen assembly is configured for providing the patterned electromagnetic radiation to the vat base (Wu: ¶ [0057], ¶ [0062], ¶ [0063]). Thus, modified Wu teaches all the claimed limitations, and the motivation to combine applied to claim 1 applies equally here. 
Regarding claim 6, Wu in view of Wong and Chin teaches that the control mechanism is configured to control the relative position of the print platform and the screen assembly perpendicular to the build direction, and the control mechanism is configured to provide a plurality of exposures of respectively patterned electromagnetic radiation for each layer of a printed 3D object, each exposure having a different relative position of the print platform and the screen assembly perpendicular to the build direction (Wu: ¶ [0059]: the 3D printer further comprises a controller 15 connected with the connecting member 14, the backlight source 7 and the pixel panel 8, respectively, and used for controlling up and down of the connecting member 14, on and off of the backlight source 7, and on and off of each switching element in the pixel panel 8 to control the corresponding pixel unit 9 to be light transmissive or non-light-transmissive, thereby displaying the image (i.e., a plurality of exposures of respectively patterned electromagnetic radiation) to be printed). Thus, modified Wu teaches all the claimed limitations, and the motivation to combine applied to claim 1 applies equally here. 
Regarding claims 7 and 14, Wu in view of Wong and Chin teaches that the screen has a pixel pitch (in width direction: W+A; in height direction: H+B), and the control mechanism is configured to provide a plurality of exposures for each successive layer, having exposures with relative positions that differ by less than the pixel pitch (Wu: ¶ [0051]-¶ [0053], ¶ [0068]-¶ [0070], ¶ [0078]-¶ [0079]; FIGURES 4, 5, 7, and 8). 
Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Wong, and Chin, as applied to claims 1 and 10, respectively, further in view of Hsu et al. (US 20130295215 A1, hereinafter Hsu) and Kijima (US 20020122642 A1, hereinafter Kijima).
Regarding claims 8 and 15, Wu in view of Wong and Chin teaches all the claimed limitations as applied to claim 1, but does not specifically teach that an assembly of tapered fiber optic plates is provided between pixel arrays of the screens and a vat base of the vat.
	Hsu teaches that a 3D printing apparatus including a container, a display, a control unit, and an optical film, and the 3D printing apparatus has a structure to help reducing the overall size of the printing apparatus (abstract, ¶ [0008]). The optical film, which is capable of projecting the light beams emitted from the display units onto the photosensitive material, is disposed between the display and the container and projecting the light beams emitted from the display units onto the photosensitive material to form a plurality of projected patterns, wherein an arranging sequence and an arranging direction of the projected patterns are substantially the same as an arranging sequence and an arranging direction of the display units (abstract, claim 1, ¶ [0042]. ¶ [0043]). The optical film 130 has a plurality of optical structure 132 (¶ [0053]), and each optical structure could be a lens (132A: equal to the size of each display unit 122; 132B: smaller than the size of each display unit 122; ¶ [0053], ¶ [0054]; FIGURES 3A, 3B, 4A, 4B), a cylindrical lens (132C; ¶ [0055]; FIGURES 5A, 5B), a triangular-shaped prism (132D, FIGURES 6A, 6B), a pyramidal prism (132E; ¶ [0058]; FIGURES 7A, 7B), a diffusing film (132F; ¶ [0060]; FIGURE 8). However, Hsu does not specifically teach that the optical film is an assembly of tapered fiber optic plates. 
	Kijima teaches an optical device comprising a base used for the optical device (abstract). The optical device has a long service life, and is capable of extracting light generated in a light emission portion, and provides a base used for the optical device (¶ [0027]). The base 21 is composed of an aggregation of optical fibers 15, arranged along the thickness “t” direction of the base, and optical fibers 15 in pixel regions 17 of the base 21 are effective (¶ [0049]; FIGURES 1, 2). Each of the optical fibers of the base may be formed into patterns, such as a circular or square truncated shape in which the light incoming area is small and the light outgoing area is large, and the use of the optical fibers having such a shape pattern is effective to enlargedly display a small luminescent area (¶ [0052]). For example, a circular truncated optical fiber 18 or a square truncated optical fiber 19 may be provided in each of pixel regions 17 of a base 20B (FIGURES 5, 6A, 6B), or a plurality of elongated circular truncated optical fibers 29 (FIGURE 7) may be provided in each of the above pixel regions 17 (¶ [0054]). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the 3D printing apparatus of modified Wu to include an optical film between the displays and the bottom of the vat, as taught by Hsu, in order to generate a guided light beam emitted from the display units to the photosensitive material in the vat in reduced size of the 3D printing apparatus (Hsu: ¶ [0008]), and further substitute the optical film with an assembly of a circular truncated optical fiber, as taught by Kijima, in order to yield known results or a reasonable expectation of successful results of effectively displaying a small luminescent area (incoming light) into an enlarged area (outgoing light) (Kijima: ¶ [0053]-¶ [0054]).      
Regarding claims 9 and 16, Wu in view of Wong, Chin, Hsu, and Kijima teaches all the claimed limitations including the tapered fiber optic plate has a bundle of optical fibers with a narrow end adjacent a respective pixel array of each screen (Kijima: ¶ [0049], ¶ [0054], ¶ [0107]: the circular truncated fiber 18 or square truncated fiber 19 may be provided at each pixel formation region 17 of the glass substrate 20B, or a plurality of the circular truncated fibers 19 may be provided at each pixel formation region 17 of the glass substrate 20B; FIGURES 1, 5, 6AB, 7; compare the size of the optical fibers 15 or the truncated optical fibers to the size of the pixel formation regions 17), and the control mechanism is configured to selectively display pixels optically coupled into the fiber optical plate (Wu: ¶ [0047]: the pixel panel 8 includes a plurality of pixel units 9 arranged in an array and a plurality of switching elements (not shown) in one-to-one correspondence with the plurality of pixel units 9, and the switching element is used to control the corresponding pixel unit 9 to be light transmissive or non-light-transmissive, so as to enable the pixel panel 8 to display an image to be printed; FIGURES 3 and 4). Thus, modified Wu teaches all the claimed limitations, and the motivation to combine applied to claim 8 equally applies here. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Of note, the Applicant recites the limitation “the pixel array of each screen is surrounded by a border in which pixels are absent” (claims 1 and 10), and the limitation is intended to mean that “a screen assembly is provided having multiple screens where the screens are deliberately set apart by a gap or border such that there is a non-illuminating edge” (see 2nd paragraph of page 7 in Remarks on 02/24/2021). However, as presented above regarding the 112(b) rejections of claims 1 and 10, the limitation is unclear because the literal interpretation and the Applicant’s intended interpretation are not necessarily consistent. For the compact prosecution of examination, regardless of the unclear interpretations of the limitation, the Examiner introduces Chin reference for the 103 rejection according to the Applicant’s intended interpretation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744